Citation Nr: 0218156	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  96-44 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board remanded this matter 
to the RO in September 2001 for additional development.  
The RO returned the case to the Board, and the Board 
thereafter undertook its own development of the claim.  
The development has been completed and the Board will 
proceed with appellate review.

As noted in the September 2001 and June 2002 Board 
decisions, during the pendency of this appeal, the veteran 
raised the issue of entitlement to service connection for 
a low back disability.  The Board again refers this issue 
to the RO for the appropriate development and 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no competent evidence that relates 
any current cervical spine disability to the veteran's 
period of active service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed of the evidence needed to 
substantiate his claim by means of the discussions in the 
August 1995 rating decision, the August 1996 Statement of 
the Case, and the June 1997, June 2000, and November 2001 
Supplemental Statements of the Case. 

In the rating decision, the veteran was informed of the 
basis for the denial of his claim and of the type of 
evidence that he needed to submit to substantiate that 
claim.  In the Statement of the Case and Supplemental 
Statements of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  

In addition, the veteran was informed of the provisions of 
the VCAA in letters from the RO dated January and October 
2001 and in the Board's September 2001 remand.  Therefore, 
the Board finds that the rating decision, Statement of the 
Case, Supplemental Statements of the Case, and related 
letters provided to the veteran specifically satisfy the 
notice requirements of 38 U.S.C.A. § 5103 of the new 
statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO considered many statements submitted by the veteran 
and his family, and the veteran testified on two occasions 
before the RO.  The RO also afforded the veteran VA 
examinations and obtained relevant VA and private 
treatment records.  In September 2001, the Board remanded 
the case for additional development, and in June 2002, the 
Board undertook its own development of the case.  
Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

According to the law, service connection will be granted 
if it is shown that a veteran has a disability resulting 
from an injury or disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id.

In relation to the current appeal, the veteran alleges 
that he incurred a cervical spine disability during active 
service.  He claims that he sustained neck injuries in a 
motor vehicle accident, and later when he was struck with 
a billy stick.  The veteran's service medical records, 
including the separation examination of January 1974, 
contain no complaints, findings, or diagnoses related to a 
neck injury or other cervical spine disability.

Likewise, the medical evidence of record prior to 1994 
contains no findings regarding a cervical spine 
disability.  Medical records of George R. Chaney, M.D. 
show that the veteran was involved in a motor vehicle 
accident in May 1994.  At that time, the veteran presented 
with complaint of back and neck pain.  He reported a prior 
history of back injury 3 to 4 years earlier while working 
beneath a car.  Physical examination of the neck was 
negative other than for paracervical spasms.  An MRI of 
the cervical spine dated June 1994 found no evidence of 
herniation or spinal stenosis.  A radiology report noted 
mild degenerative changes of C5-C7 and evidence of old 
trauma involving the C5-C7 vertebrae.  

In a claim submitted in December 1994, the veteran alleged 
that he was struck in the back of the neck with a billy 
stick during active service.  This incident occurred in 
Guam and he received treatment for pain.  In a letter 
submitted in January 1995, the veteran's father stated 
that the veteran had had back problems from time to time.  

At a February 1995 VA examination, the veteran gave a 
vague history of some type of neck injury due to being in 
a fight.  He exhibited normal range of motion of the 
cervical spine and the x-ray report was normal.  The 
veteran was diagnosed with no evidence of cervical spine 
disease.  

At his personal hearings before the RO in January 1997 and 
April 2000, the veteran testified that he was involved in 
a car accident in July 1970 while on authorized leave.  He 
stated that the accident took place in Maryland.  He 
received no medical treatment at the time of the accident, 
during active service, or following discharge from 
service.  He had only recently received treatment at the 
VA.  The veteran also claimed that he reinjured his back 
while stationed in Panama and was placed on crutches.  
While in Guam, he was struck in the back of the neck with 
a billy stick and was treated with muscle relaxants.  

A lay statement submitted in May 1997 by L.R. stated that 
he was a passenger in the veteran's car on July 4, 1970.  
L.R. stated that the veteran lost control of the car, 
struck two other cars and a house, and was thrown from the 
car.  The veteran's mother wrote that she was unable to 
obtain a report from the insurance company due to the 
length of time since the accident.  

The VA treatment records associated with the claims file 
contain treatment reports regarding the veteran's low 
back.  The records contain no findings regarding the 
cervical spine.  At a February 1998 VA examination, the 
veteran exhibited limited and painful motion of the 
cervical spine.  An addendum in April 1998 reported that 
the x-ray of the cervical spine was negative.  

At an evaluation performed in September 1999 by Joseph 
Burns, M.D., the veteran provided a medical history of the 
alleged injuries during active service.  Dr. Burns found 
tenderness and limited motion of the cervical spine but 
did not render a diagnosis or an opinion.

An October 2002 letter from the Maryland State Police 
informed the Board that motor vehicle accident reports 
were retained for 5 years; therefore, a report of the 
veteran's accident would not be available.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service 
connection for a cervical spine disability.  The Board 
observes that the VA treatment, radiology, and examination 
reports of record contain no findings of abnormality of 
the cervical spine.  In this regard, the only objective 
evidence of cervical spine disability was identified in 
Dr. Chaney's reports following the veteran's 1994 auto 
accident.

Notably, the record contains no competent medical evidence 
that relates Dr. Chaney's findings or any current cervical 
spine disability to an incident of active service.  The 
service medical records are completely devoid of findings 
regarding the cervical spine, as are all medical records 
prior to 1994.  Even were the Board to accept as credible 
the veteran's account of his injuries in service, the 
claim must be denied.  The record contains no evidence of 
chronicity or continuity of symptoms, and contains no 
medical nexus between the alleged injuries and any current 
cervical spine disability.  Accordingly, the appeal is 
denied.


ORDER

Service connection for a cervical spine disability is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

